
	
		I
		112th CONGRESS
		1st Session
		H. R. 882
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Mr. Johnson of
			 Illinois introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require that any local currencies used to provide per
		  diems to Members and employees of Congress for official foreign travel for a
		  fiscal year be obtained by Congress and paid for using funds appropriated for
		  salaries and expenses of Congress for the fiscal year, to enhance the
		  disclosure of information on official foreign travel of Members, officers, and
		  employees of the House of Representatives, and for other
		  purposes.
	
	
		1.Short Title;
			 Findings
			(a)Short
			 titleThis Act may be cited
			 as the Congressional Foreign Travel
			 Reform Act of 2011.
			(b)FindingsCongress finds the following:
				(1)The 56-year-old
			 Mutual Security Act governs the current procedures and reporting requirements
			 associated with the expending of foreign currencies for foreign travel by
			 members of Congress and their staffs.
				(2)A
			 recent Congressional Research Service (CRS) memorandum finds that “there are no
			 requirements regarding the disclosure of international travel by Members of
			 Congress or their staffs that contain records of all international travel that
			 might be taken.”.
				(3)This memorandum
			 also finds that—
					(A)the current travel
			 disclosure requirements may be of limited utility when trying to
			 assess the amount Congress spends on foreign travel;
					(B)some foreign
			 travel disclosures “… identify annual expenditures for an entity, rather than
			 quarterly,” as is required by the law;
					(C)some disclosures
			 contain “… typographical and mathematics errors”;
					(D)the current
			 disclosure requirements for Congressional foreign travel “… might raise
			 questions about the accuracy of reported destinations, participants or
			 expenditures”; and
					(E)the current
			 reporting requirements for Congressional foreign travel “… may reduce the
			 suitability and reliability” of the following data: “number of trips taken,
			 number of congressional travelers, destinations and the number of times a
			 destination was visited, purposes of travel, benefits of travel and the extent
			 of expenditures for congressional travel.”.
					(4)In April 2010 Roll
			 Call reported that these travel “… accommodations are made by the State
			 Department and billed back to a government account that automatically refills
			 itself and has no spending limit attached.”.
				(5)In March 2010 the
			 Wall Street Journal reported that while congressional rules require any unused
			 per diem received for congressional travel must be paid back, this rule is
			 rarely followed.
				(6)The “Questions and
			 Answers” section of the Official Foreign Travel Guide for the U.S. Congress
			 advises Members of Congress that they “… may keep any ‘excess’ funds” from a
			 per diem allowance.
				(7)The CRS memorandum
			 finds that from the only public available records on Congressional foreign
			 travel, the House of Representatives went from spending $1,557,162 on foreign
			 travel in 1994 to $9,303,709 in 2009, and that the amount the House has spent
			 on travel has nearly doubled since 2006. Furthermore, these amounts do not take
			 into account the use of military aircraft.
				(8)In June 2010 Roll
			 Call reported that “Members of Congress routinely fail to report millions of
			 dollars’ worth of costs … on foreign trips”, and that the “total spent on
			 foreign travel has skyrocketed in the past decade.”.
				2.Requiring
			 Congress to Obtain and Pay For Local Currencies Used to Provide Per Diems to
			 Members and Employees of Congress on Official Foreign Travel
			(a)Obtaining and
			 Paying for Local Currency Per Diems for Members and Employees on Official
			 Foreign Travel
				(1)In
			 generalThe House of
			 Representatives and Senate may obtain local currencies of foreign nations for
			 the purpose of providing a per diem allowance to a Member, officer, or employee
			 of the House of Representatives or Senate who is on official foreign travel, if
			 the individual obtains an authorization under paragraph (2) to receive such an
			 allowance.
				(2)Authorization
			 describedAn individual
			 wishing to receive a per diem allowance under paragraph (1) shall obtain an
			 authorization—
					(A)from the Speaker of the House of
			 Representatives, in the case of a Member, officer, or employee of the
			 House;
					(B)from the chairman
			 of a standing or select committee of the House of Representatives, in the case
			 of a member or employee of that committee;
					(C)from the President
			 of the Senate, the President pro tempore of the Senate, the majority leader of
			 the Senate, or the minority leader of the Senate, in the case of a Member,
			 officer, or employee of the Senate;
					(D)from the chairman
			 of a standing, select, or special committee of the Senate, in the case of a
			 member or employee of that committee or of an employee of a member of that
			 committee; and
					(E)from the chairman
			 of a joint committee of the Congress, in the case of a member or employee of
			 that committee.
					(3)Limit on
			 amountThe amount of local currency provided for the use of an
			 individual under this subsection may not exceed—
					(A)the equivalent of $75 per day per person;
			 or
					(B)the maximum per
			 diem allowance established under the authority of subchapter I of chapter 57 of
			 title 5, United States Code, for employees of the United States Government
			 while traveling in a foreign country,
					whichever is
			 greater, exclusive of the actual cost of transportation.(4)Repayment of
			 unused amountsAny individual to whom the House of
			 Representatives or the Senate provides a per diem under this subsection shall
			 return to the House of Representatives or the Senate (as the case may be) any
			 per diem provided to the Member or employee which remains unexpended as of the
			 conclusion of the travel. Any amount returned in accordance with the previous
			 sentence shall be transferred to the Secretary of the Treasury, who shall use
			 such amount for the purposes of deficit reduction.
				(5)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for obtaining local
			 currencies under this subsection, of which—
					(A)the amounts
			 necessary for obtaining local currencies for the use of any individual whose
			 pay is disbursed by the Chief Administrative Officer of the House of
			 Representatives shall be appropriated from the applicable accounts of the House
			 of Representatives; and
					(B)the amounts
			 necessary for obtaining local currencies for the use of any individual whose
			 pay is disbursed by the Secretary of the Senate shall be appropriated from the
			 contingent fund of the Senate.
					(6)DefinitionsIn
			 this subsection—
					(A)any reference to a
			 Member of the House of Representatives includes a Delegate or
			 Resident Commissioner to the Congress; and
					(B)the term official foreign
			 travel means any travel outside of the United States for which the costs
			 (including the costs of transportation, lodging, meals, and related expenses)
			 may be covered by appropriated funds, including official funds of the House of
			 Representatives or Senate, under law or the Rules of the House of
			 Representatives or the Standing Rules of the Senate.
					(b)Conforming
			 Amendments
				(1)Repeal existing
			 authoritySection 502(b) of the Mutual Security Act of 1954 (22
			 U.S.C. 1754(b)) is amended by striking paragraph (1).
				(2)Maintenance of
			 existing reporting requirementsSection 502(b)(3)(A) of such Act
			 (22 U.S.C. 1754(b)(3)(A)) is amended by striking an authorization under
			 paragraph (1) and inserting an authorization under section 2(b)
			 of the Congressional Foreign Travel Reform Act of 2011..
				(c)Effective
			 DateThis section and the amendments made by this section shall
			 apply with respect to fiscal year 2012 and each succeeding fiscal year.
			3.Enhanced
			 Disclosure and Other Restrictions Relating to Member Travel Under Rules of
			 House of Representatives
			(a)Reporting
			 Requirements for Official Foreign Travel by House Members and
			 Employees
				(1)Statement
			 Required Prior to Undertaking TravelA Member or employee of the House of
			 Representatives may not undertake any official foreign travel unless, not later
			 than 14 days prior to the date on which the travel begins, the Member or
			 employee prepares and makes available for public inspection in accordance with
			 subsection (b) a statement containing the following information:
					(A)A statement of worthiness regarding the
			 purpose of the travel, including a description of how the travel relates to the
			 Member’s or employee’s official duties.
					(B)A tentative
			 itinerary for each day of the travel, including a list of the locations the
			 Member or employee intends to visit and any individuals with whom the Member or
			 employee intends to meet.
					(C)The names of any
			 other individuals who are accompanying the Member or employee during the
			 travel, without regard to whether such individuals are Members or employees of
			 the House.
					(D)The amount of the
			 per diem the Member or employee requested to be provided for the travel, and
			 whether the amount is greater than the standard per diem provided under chapter
			 57 of title 5, United States Code.
					(E)A description of
			 the aircraft to be used for transportation for the travel, and the Member’s or
			 employee’s best estimate of the costs of using such aircraft.
					(2)Statement
			 Required After Completion of TravelNot later than 14 days after completing any
			 official foreign travel, the Member or employee who undertook the travel shall
			 prepare and make available for public inspection in accordance with subsection
			 (b) a statement containing the following information:
					(A)A statement detailing the value,
			 worthiness, and educational benefit to the Member or employee of the
			 travel.
					(B)The actual
			 itinerary for the travel, including a comprehensive statement of travel times,
			 meetings, and other activities carried out during the travel.
					(C)The actual cost of
			 the travel, itemized by the costs of—
						(i)transportation
			 (including the identification of the providers of the transportation);
						(ii)lodging
			 (including the identification of the providers of the lodging); and
						(iii)meals (including
			 the identification of the providers of the meals).
						(D)How much, if any,
			 of the per diem provided for the travel was unspent.
					(3)Exception for
			 Information Affecting National SecurityA Member or employee may
			 exclude from a statement prepared under this subsection any information which
			 is classified or the disclosure of which would adversely affect national
			 security, so long as the Member includes documentation in support of the
			 exclusion in the statement prepared under this subsection.
				(b)Publication
			 Requirements for ReportsEach statement required to be prepared
			 under subsection (a) with respect to official foreign travel of a Member or
			 employee of the House of Representatives shall be made available for public
			 inspection as follows:
				(1)The statement
			 shall be submitted for publication in the Congressional Record.
				(2)The statement
			 shall be posted on the official public Web site of the Clerk of the House of
			 Representatives.
				(3)The statement
			 shall be posted on the official public Web site of the authorizing
			 office.
				(4)In the case of a
			 statement submitted with respect to travel of a Member, the statement shall be
			 posted on the official public Web site of the Member.
				(5)In the case of a
			 statement submitted with respect to travel of an employee, the statement shall
			 be posted on the official public Web site of the employee’s employing
			 office.
				(c)Prohibiting
			 Vacation Stopovers During TravelA Member or employee of the
			 House of Representatives may not undertake a vacation stopover for annual leave
			 at any point during official foreign travel.
			(d)Restrictions on
			 Travel by Employees
				(1)Travel by
			 Employees of MembersAn
			 employee of the House of Representatives whose employing office is the office
			 of a Member may not undertake any official foreign travel unless—
					(A)the authorizing
			 office for the travel is the office of the Member;
					(B)the travel is
			 undertaken by the employee to accompany the Member on the Member’s own official
			 foreign travel; and
					(C)no other employee
			 of the office accompanies the Member on such travel.
					(2)Travel by
			 Employees of CommitteesAn
			 employee of the House of Representatives whose employing office is the office
			 of a committee of the House of Representatives may not undertake any official
			 foreign travel unless—
					(A)the authorizing
			 office for the travel is the office of the committee;
					(B)the travel is
			 undertaken by the employee to accompany a Member who serves on the committee on
			 the Member’s own official foreign travel; and
					(C)the number of
			 employees accompanying the Members of the committee on such travel does not
			 exceed the number of Members of the committee who are participating in such
			 travel.
					(3)Exception for
			 Certain TravelThis subsection does not apply with respect to
			 travel to a military installation or travel to a theater of operations of the
			 Armed Forces.
				(e)Requiring
			 Efforts To Reduce Expenses; Return of Unspent Per DiemEach
			 Member and employee of the House of Representatives who undertakes official
			 foreign travel shall—
				(1)take such actions
			 as may be necessary to reduce the costs incurred for such travel; and
				(2)return any per
			 diem provided to the Member or employee which remains unexpended as of the
			 conclusion of the travel.
				(f)RegulationsThis
			 section shall be carried out in accordance with regulations promulgated by the
			 Committee on House Administration of the House of Representatives.
			(g)DefinitionsIn
			 this section, the following definitions apply:
				(1)The term
			 authorizing office means, with respect to a Member or employee of
			 the House of Representatives, the office which is authorized under law or the
			 Rules of the House of Representatives to approve the use of appropriated funds,
			 including official funds of the House of Representatives, for official travel
			 outside of the United States by the Member or employee.
				(2)The term
			 Member of the House of Representatives includes a Delegate or
			 Resident Commissioner to the Congress.
				(3)The term official foreign
			 travel means any travel outside of the United States for which the costs
			 (including the costs of transportation, lodging, meals, and related expenses)
			 may be covered by appropriated funds, including official funds of the House of
			 Representatives, under law or the Rules of the House of Representatives.
				(h)Statement of
			 Rulemaking Authority of House of RepresentativesThis section is enacted by Congress as an
			 exercise of the rulemaking power of the House of Representatives and shall be
			 considered a part of the rules of the House of Representatives, with full
			 recognition of the constitutional right of the House to change this section at
			 any time, in the same manner and to the same extent as in the case of any other
			 rule of the House.
			
